Citation Nr: 1523537	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-24 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable disability rating for right eye corneal scar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected right eye corneal scar is more severe than the current noncompensable disability rating reflects.  The Veteran underwent VA examination in connection with his service-connection claim in November 2012.  Upon review, however, the Board finds that this examination is insufficient for purposes of rating the Veteran's right eye corneal scar.  During his December 2014 hearing, the Veteran asserted that his right eye corneal scar causes him significant problems seeing at night.  Additionally, he alleged that his right pupil is non-reactive, which causes further problems.  A non-reactive pupil is also noted in the Veteran's VA treatment records from November 2013 and other dates.  While the VA examiner determined the Veteran's normal visual acuity, both corrected and uncorrected, and noted a minimally reactive right pupil, the November 2012 examination did not address the Veteran's assertions regarding his night vision issues and non-reactive pupil, including that these symptoms are related to his service-connected disability and that they negatively affect his vision.  As such, the Board finds that remand is warranted to obtain another VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain and associate with the file all VA treatment records dated from March 2015 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.  

2.  Schedule the Veteran for an additional VA examination to determine the current nature and severity of all manifestations associated with his service-connected right eye corneal scar.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the service treatment records, VA examination report and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's service-connected right eye corneal scar in accordance with VA rating criteria.  
The examiner should specifically address the Veteran's lay statements regarding his night vision and VA medical records noting pupil non-reactivity, and provide an opinion regarding whether any such symptoms are at least as likely as not (50 percent probability or more) related to the Veteran's service-connected right eye corneal scar.  If the examiner finds that these symptoms are at least as likely as not related to the Veteran's service-connected right eye corneal scar, the examiner should comment on their effects in accordance with VA rating criteria.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to a compensable disability rating for right eye corneal scar.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




